Citation Nr: 1550262	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for blood clot in the left leg. 

2.  Entitlement to service connection for incontinence. 

3.  Entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine. 

4.  Entitlement to a rating in excess of 30 percent for human immunodeficiency virus (HIV). 

5.  Entitlement to a rating in excess of 50 percent for adjustment disorder with depressed mood. 

6.  Entitlement to an initial rating in excess of 10 percent for cytomegalic virus (CMV) retinitis of the left eye prior to September 11, 2013 and in excess of 20 percent from September 11, 2013. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reduced the disability rating for service-connected HIV from 100 percent to 30 percent and reinstated a separate 50 percent rating for service-connected adjustment disorder with depressed mood.  The RO also granted service connection for CMV retinitis of the left eye and assigned a 10 percent rating, effective November 17, 2010.  

The matter also comes before the Board on appeal from an October 2013 rating decision that denied service connection for blood clot of the left leg and incontinence, a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine, and a TDIU. 

In October 2013, the RO granted an increased rating of 20 percent for CMV retinitis of the left eye, effective September 11, 2013.  The claim for a still higher schedular rating during this appeal period remains for adjudication.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Therefore, in light of the partial grant awarded during the appeal period, the Board has characterized the issue as shown on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In June 2015, the Veteran's representative submitted evidence not previously considered by the RO and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider the newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issues of service connection for blood clot of the left leg and incontinence, and entitlement to a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's HIV manifests with fatigue; frequent, but not refractory diarrhea; T4 cell count greater than 200; with the use of continuous medication, but without hairy cell leukoplakia, oral candidiasis, refractory constitutional symptoms, or AIDS-related opportunistic infections or neoplasm.  

2.  For the entire appeal period, the Veteran's adjustment disorder with depressed mood manifests with  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; difficulty in processing information, impairment of working memory; occasional mild disturbances of mood; and difficulty in establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  For the entire appeal period, the Veteran's CMV retinitis manifests with corrected distance visual acuity of 20/150 to 20/200 in the left eye and, by regulation, 20/40 in the nonservice-connected right eye, without diplopia, loss of field of vision, or incapacitating episodes.

4.  As of May 1, 2012, the combined level of impairment resulting from all of the Veteran's service-connected disabilities precludes all forms of substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for HIV are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6351 (2015).

2.   The criteria for a rating in excess of 50 percent for adjustment disorder with depressed mood are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2015).

3.  For the entire appeal period, the criteria for an initial rating of 20 percent, but no higher, for CMV retinitis of the left eye are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6006, 6008, 6027 (2015).  

4.  The criteria for a TDIU, effective May 1, 2012, but no earlier, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

As relevant to the Veteran's increased rating claims, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, the Veteran's appeal regarding such issues stems from the March 2012 rating decision that reduced his 100 percent rating for HIV to 30 percent, effective May 1, 2012.  Such rating decision also reinstated a separate 50 percent rating for adjustment disorder with depressed mood and granted service connection for CMV retinitis of the left with an initial 10 percent rating, effective November 17, 2010.  Prior to the reduction of the Veteran's rating for HIV, the RO provided appropriate notice of the proposed reduction in September 2010.  Furthermore, in October 2011, the RO provided notice relevant to the claims for service connections for CMV retinitis of the left eye and depression that informed the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Moreover, in connection with a March 2012 claim requesting that the 100 percent rating for HIV be reinstated, the Veteran was informed of the criteria for assignment of increased ratings as well as his and VA's respective responsibilities in obtaining relevant evidence and information.  Thereafter, his increased rating claims were readjudicated in the April 2013 statement of the case as well as October 2013 and December 2014 supplemental statements of the case, thereby curing any timing deficiency.

Relevant to the Veteran's initial rating claim, the March 2012 rating decision granted service connection for CMV retinitis of the left eye and assigned an initial 10 percent rating, effective November 17, 2010.  The Veteran subsequently appealed the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in November 2011, May 2012, and September 2013 in conjunction with the increased rating claims on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected HIV, adjustment disorder with depressed mood, and CMV retinitis of the left eye as they include an interview with the Veteran, a review of the record, and full mental and physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

The Veterans served as a U.S. Navy dental technician.  He contended in a March 2012 claim, a December 2012 notice of disagreement, and a May 2013 substantive appeal that his HIV, mental health, and left eye disabilities are more severe than are contemplated by the current ratings and that his combined service-connected disabilities preclude all forms of substantially gainful employment. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in the appeal for the left eye disability, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For the HIV and psychiatric disabilities, staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

HIV

Service treatment records show that the Veteran sustained a needle stick while providing dental treatment for an infected patient in March 1994.  Testing in July 1994 showed that the Veteran was HIV positive because of this event.  

Service connection has been established for HIV-related illness and rated under 38 C.F.R. § 4.88b, Diagnostic Code 6351 as follows: a noncompensable rating from the day following discharge on November 11, 1994; a 30 percent rating from September 29, 1997; a 100 percent rating from January 17, 2007; and a 30 percent rating from May 1, 2012.  The Veteran was also awarded service connection for adjustment disorder with depressed mood and CMV retinitis of the left eye, both secondary to HIV.

The current claim on appeal arises from the RO's March 2012 rating decision that reduced the rating for HIV from 100 percent to 30 percent, effective May 1, 2012, based on medical evidence of improvement in the disability.  The Veteran filed a timely notice of disagreement seeking a 100 percent rating; however, he has not challenged the propriety of the reduction.  Therefore, the Board will consider whether a higher rating is warranted from May 1, 2012, the effective date of the rating reduction from 100 percent.  

Pursuant to Diagnostic Code 6351, a 30 percent rating is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication(s), or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidiasis.  A 60 percent rating is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS-related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV-related illness with debility and progressive weight loss, without remission, or a few or brief remissions.  38 C.F.R. § 4.88b, Diagnostic Code 6351.

The term "approved medication(s)" includes medications prescribed as part of a research protocol at an accredited medical institution.  Psychiatric or central nervous manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluations results, but not in combination with percentages assignable under Diagnostic Code 6351.  Id., Notes 1 and 2.

By way of history, the Veteran was hospitalized in a VA facility in September, October, and November 2007 for treatment of complications of HIV infection.  The Veteran reported no previous medication for active infection or prophylaxsis.  Clinicians noted symptoms such as lethargy, chills, cough, diarrhea, fecal incontinence, headache, blurred vision, left leg deep vein thrombosis, and an unexplained staph abscess on his left leg.  Testing showed a high viral load and a T4 count less than 100 with HIV encephalopathy.  Clinicians diagnosed acquired immune deficiency syndrome (AIDS) and CMV retinitis (an opportunistic infection) and prescribed antibiotic and anti-retroviral medications.  

The Veteran underwent a VA examination in January 2008 in part to determine the status of his HIV disability.  The Veteran continued use of multiple medications but experienced almost continuous diarrhea; T4 cell count was 101.  VA outpatient records in 2009 showed that the Veteran was residing in a nursing home for an extended time and had been diagnosed in April 2008 with HIV-related dementia.   

In September 2009, the Veteran moved to a different state and starting receiving care at another VA facility.   VA outpatient records at the new facility showed that the Veteran was living independently and that the recurrent diarrhea had abated with no chronic weight loss.  In August 2010, the RO scheduled an examination of the status of the HIV illness, but the Veteran failed to appear.  In September 2010, the RO proposed a reduction in rating to 30 percent based on the recent outpatient clinical assessments. 

In November 2010, a VA physician noted that the Veteran continued to experience intermittent opportunistic infections and constitutional symptoms such as diarrhea, anorexia, fever, and dyspnea but no cough or weight loss.  The Veteran weighed 165 pounds.  Current laboratory test results were not posted in the record, but the Veteran reported that his T4 count at its last determination in 2008 had risen to 200.  

In September 2011, the Veteran was medically screened in advance of surgery for an unrelated issue.  The Veteran weighed 140 pounds, approximately 20 pounds less than his previous normal weight, continued to experience frequent diarrhea, and used multiple mediations.  However, deep vein thrombosis, shortness of breath, cough, and incontinence had resolved, and the T4 cell count was 583 with undetectable viral load.  Clinicians cleared the Veteran for the surgery.  

In January 2012, a VA infectious disease physician assessed the status of the disease and noted that the Veteran's weight was stable at 140 pounds and that he was able to eat more solid foods.  The Veteran intended to return to college courses and did not have adverse reactions to the anti-retroviral medications.  He summarized the history of T4 cell measurements showing a low of 319 in September 2007 to a peak of 833 in July 2010 and the most recent 583 in July 2011.   

In March 2012, the RO executed a rating reduction for HIV to 30 percent, to be effective May 1, 2012, based on intermittent diarrhea and a T4 cell count of more than 200.  The Veteran continued to receive compensation for service-connected disabilities associated with HIV: i.e., adjustment disorder with depressed mood, rated as 50 percent disabling, and CMV retinitis of the left eye, rated as 10 percent disabling.  He is also separately rated as 10 percent disabled for an unrelated lumbar spine disorder.  The Veteran's total combined rating effective May 1, 2012 was 80 percent.  

In May 2012, a VA physician noted a review of the VA outpatient treatment records and the Veteran's report of recurrent diarrhea and fatigue with some improvement with three medications.  The physician left blank eight questions addressing potential symptoms of HIV-related illness, but did acknowledge the Veteran's HIV-associated retinopathy, dementia, and depression and noted that the Veteran did not experience recurrent opportunistic infections.  Concurrent laboratory testing showed a T4 cell count of 651.  The physician assessed the status of the disease as Level I, defined as asymptomatic with decreased T4 cell count.  The physician found that the disease did not impact the Veteran's ability to work.  

In September 2013, another VA physician noted a review of the VA electronic treatment records and the Veteran's report of fatigue, urinary urgency, and frequency of diarrhea, and weight fluctuations from 135 to 160 pounds.  The Veteran reported that he could eat foods that he liked and was not incontinent but that he had up to four bowel movements per day.  He also reported four episodes of nausea per year.  The physician noted the Veteran's HIV-related CMV retinitis and the continued use of three medications but no opportunistic infections.  Concurrent laboratory tests showed T4 cell count as 669.  The physician found that the Veteran's fatigue limited his ability to perform strenuous work or work for a full day but that he was otherwise able to perform sedentary work.   

As a preliminary matter, the Board finds that the Veteran is competent and credible in his reports of the nature, severity, and frequency of his observed symptoms such as fatigue and diarrhea.  However, the Veteran is not competent to determine technical medical issues such as T4 cell count, viral load, or whether a particular symptom is associated with the disease and is responding to medication as he is a lay person in such regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).       

The Board finds that a rating in excess of 30 percent for HIV is not warranted since May 1, 2012 because the disease manifests with fatigue; frequent, but not refractory diarrhea; T4 cell count significantly greater than 200; with the use of continuous medication.  A higher rating is not warranted because the lay and medical evidence does not show hairy cell leukoplakia, oral candidiasis, refractory constitutional symptoms, or AIDS-related opportunistic infection or neoplasm.  Prior to May 2012, the Veteran did experience weight loss associated with the disease but his weight is currently stable and he is no longer anorexic.  Although the course of this disease is such that any improvement is not assured to be permanent, the weight of credible and probative evidence is that the disease responded to treatment since 2007 and continued on an improving trend to a relatively stable level of disability since May 1, 2012 as shown by the laboratory data, objective clinical observations, and the Veteran's competent and credible reports of his observable symptoms.  In fact, the Veteran was able to return to independent living.  The Board will further address the Veteran's mental and vison status and occupational capacity below.   

Adjustment Disorder with Depressed Mood

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2015).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As the appeal was certified to the Board in February 2015, the revised regulations apply.  Nevertheless, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013 and the DSM-IV prior to such date, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for a higher rating for adjustment disorder with depressed mood.   

Adjustment disorders are rating under the General Rating Formula for Mental Disorders, which provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score, utilized under the DSM-IV, is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV; 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

By way of history, in October 1999, the Veteran underwent a mental health examination by a VA doctoral-level psychologist.  The psychologist noted a review of the VA electronic treatment records and accurately summarized the cause and course of the Veteran's HIV infection.  The Veteran reported that he experienced moderate to severe depression because of his HIV positive status which improved or degraded with his physical symptoms.  Up to the time of this examination, the Veteran had refused to take antiretroviral medications and only intermittently used anti-depressive medication.  The Veteran reported that he was in his fourth year of college as an economics major but was socially isolated from his family and did not date or socialize with his college classmates because he wished to keep his HIV positive status secret.  On examination, the psychologist noted a mildly depressed mood but no other behavioral or cognitive abnormalities.  The psychologist diagnosed chronic adjustment disorder with depressed mood, and assigned a GAF score of 60, and found that the disorder was directly related to the HIV infection. 

In April 2000, the RO granted service connection for adjustment disorder with depressed mood associated with HIV and assigned a 50 percent rating, effective November 11, 1996.  

As noted above, the Veteran experienced a significant degradation in his health in 2007, was diagnosed with AIDS, and resided in a nursing or assisted living facility.  As such, in a March 2008 rating decision, the RO awarded a 100 percent rating for HIV, effective January 17, 2007.  At such time, as the Veteran's adjustment disorder with depressed mood was associated with HIV, the RO terminated the separate 50 percent rating for such disability, effective January 17, 2007, at the Veteran was in receipt of a 100 percent rating for HIV.

In July 2009, the Veteran underwent a detailed neuropsychiatric examination, in part to determine whether his cognitive function was sufficient for him to move to another state and live independently.  The psychologist accurately summarized the medical history including a previous neuropsychiatric examination in March 2008, the imaging study that identified HIV encephalopathy, and diagnosis of HIV-related dementia.  The Veteran reported earning all but 16 credits for a college degree in economics and that he had worked for several years as a financial adviser prior to his illness in 2007.  

The psychologist provided a very detailed report of his clinical examination and battery of neuropsychological tests, noting improvement in orientation, visuospatial skill, verbal abstraction, and planning but deficiencies in attention, working memory, language functions, processing speed, and motor dexterity.  The psychologist commented that the Veteran's depression was asymptomatic but that the stresses of relocation may trigger symptoms of anxiety or depression.  The psychologist noted that the Veteran's goals of returning to college and living independently were not consistent with his cognitive limitations.  The psychologist did not oppose the Veteran's move to another state but recommended residence in an assisted living or group home with a family member or close friend as an agent.  He recommended that the Veteran not drive an automobile because of his deficits in processing speed.  The psychologist also noted that the Veteran might be able to work part time (but not full time) in a structured environment with routine responsibilities and regular supervision.  The psychologist diagnosed HIV associated dementia and depressive disorder and assigned a GAF score of 57.  

In November 2011, another VA psychologist noted a review of the claims file and the Veteran's report of no current symptoms of depression but feelings of aggravation, anger, and confusion regarding his living arrangement.  The Veteran reported that he was not using the previously prescribed anti-depressive or any other psychiatric medication.  On examination, the psychologist noted only depressed mood and found that it was not associated with HIV but rather with the unsuitable living arrangement.  The psychologist did not assign a GAF score and assessed the mental health impairment as manifested by reduced reliability and productivity without further explanation. 

As noted above, in March 2012, the RO reestablished a separate 50 percent rating for adjustment disorder with depressed mood concurrent with the reduction from 100 percent for HIV, effective May 1, 2012.  

In September 2013, the psychologist who performed the 2011 examination again examined the Veteran and noted no changes from his previous assessment.  The Veteran reported that he was attending college and achieved good grades with the exception of one on-line course that was impaired by a failure of his home computer.   The psychologist contacted two attending VA clinicians.  One counselor at the RO reported that the Veteran was unable to work because of his mental disorder but provided no basis for the finding.  A clinical provider reported that the Veteran was prescribed an anti-depressant medication but did not observe signs or symptoms that would prohibit the Veteran from seeking or maintaining gainful employment.  On examination, the psychologist noted depressed mood, flattened affect, difficulty establishing relationships, and difficulty adapting to stressful circumstances in a work like setting.  Nevertheless, the psychologist agreed that the depression did not render the Veteran incapable of gainful employment.  

The Board finds that a rating in excess of 50 percent for adjustment disorder with depressed mood is not warranted since May 1, 2012.  The Veteran is competent and credible to report his sensed feelings of depression and inability to adapt to stressful situations, and there is ample competent evidence that these symptoms arise at least in part, from the Veteran's service-connected HIV infection.  Although the Veteran has denied depression and the use of anti-depressive medications, and attributed symptoms of aggravation, anger, and confusion to his living situation, his social environment has been found to be impaired by his positive HIV status.   The mental health disorder since May 1, 2012 has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; difficulty in processing information, impairment of working memory; occasional mild disturbances of mood; difficulty in establishing and maintaining effective work and social relationships, all consistent with the level of disability associated with a 50 percent rating.  

A higher schedular rating is not warranted because the Veteran's adjustment disorder with depressed mood does not result in more severe manifestations, to include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting), that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, notwithstanding the language, processing, and motor dexterity shortcomings, the Veteran has been modestly successful in his college studies and is able to live independently.  

CMV Retinitis of the Left Eye

Retinopathy, detachment of the retina, and cataracts are rated on the basis of visual impairment or incapacitating episodes.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healing provider.  38 C.F.R. § 4.79, Diagnostic Codes 6006, 6008, 6027.  If visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.

Impairment of central visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76(b)(1).  Where a reported visual acuity is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is to be used. 38 C.F.R. § 4.76(b)(4).  Impairment of central visual acuity in which the visual acuity in one eye is 10/200 or better is rated under Diagnostic Code 6066, and vision in one eye that is 5/200 is rated under Diagnostic Code 6056.  38 C.F.R. § 4.79.  As there is no competent evidence of loss of field of vision, diplopia, or incapacitating episodes, these criteria do not apply.  

By way of background, the Veteran was hospitalized in a VA facility in November 2007 for treatment of complications of HIV infection that included blurred vision in the left eye.  Clinicians diagnosed CMV retinitis (an opportunistic infection) in the left eye associated with HIV and prescribed drop medication for inflammation, but there is no concurrent examination for visual acuity in the record.  In May and June 2009, the Veteran underwent left eye surgery for retinal detachment, cataract removal, and interocular lens implantation.  Although records of VA ophthalmologic care are of record, there are no concurrent records of examination of visual acuity or field of view in the file.  Several months later, the Veteran moved to another state and established care at a different VA facility.  

On November 17, 2010, a VA physician evaluated the Veteran's HIV illness and recommended a compensation and pension examination for the left eye retinitis.   

In April 2011, the Veteran was examined in a VA ophthalmology clinic.  An ophthalmologist noted the diagnosis of left eye vitreous hemorrhage, retinal detachment, and CMV retinitis in November 2007 and that the latter infection was quieted after the start of an anti-retroviral medication.  He noted that the surgical procedures were uncomplicated.  Corrected distance visual acuity was measured as 20/150 on the left and 20/20 on the right.   However, in a July 2011 follow-up, the ophthalmologist noted "count fingers" for left eye corrected distance acuity.  The clinician noted dense fibrosis but no active retinitis.  He noted that the Veteran was not precluded from safe driving of an automobile because of good vision in the right eye.  In September 2011 and October 2011 follow-ups, the same ophthalmologist noted similar findings except left eye corrected distance acuity was 20/150.   

In November 2011, a VA optometrist noted a review of the claims file and summarized the history of diagnosis and surgery.  There were no comments regarding the Veteran's subjective symptoms.  Corrected distance acuity was 20/100 on the left and 20/40 or better on the right.  There was no diplopia, loss of field of vision, or incapacitating episodes.  The left eye fundus examination showed tractional retinal detachment, dense fibrosis, and interocular lens on the left and no deficits on the right.  The optometrist concurred with previous findings that the CMV retinitis of the left eye was secondary to HIV.  

In March 2012, the RO granted separate service connection for CMV retinitis of the left eye and assigned an initial 10 percent rating, effective November 10, 2010, the date of the VA treatment encounter when the examiner referred the Veteran for a compensation and pension examination.  As service connection was already in effect for the HIV disability, the RO appeared to considered the examination report as a claim for an increased rating under the provisions of 38 C.F.R. § 3.157.   

In September 2013, the same VA optometrist again noted a review of the claims file and examined the Veteran.  Corrected distance vision was 20/200 on the left and 20/40 or better on the right.  All other observations were unchanged from the November 2011 examination.  

In October 2013, the RO granted an increased rating of 20 percent for CMV retinitis of the left eye, effective September 11, 2013, the date of the VA eye examination that showed 20/200 corrected distance vision in the left eye. 

In correspondence in April 2014, the Veteran disagreed with this effective date, noting that he had his current symptoms since he filed an original claim for an increased rating on November 17, 2010.  He did not indicate that his left eye disability had become more severe.  

The Board finds that an initial rating of 20 percent, but not higher, is warranted from the November 17, 2010 date of service connection.  Consistent with the criteria for rating manifestations of HIV, opportunistic infections such as CMV retinitis are rated separately under appropriate codes if higher overall evaluations result.  The Veteran was rated at 100 percent for HIV prior to May 1, 2012.  Therefore, a separate rating for the left eye must be applied when the HIV rating was reduced effective May 1, 2012 as it would then result in a higher overall evaluation.  

An initial 20 percent rating is warranted because the Veteran's corrected distance visual acuity in the left eye was measured as 20/150 on all but one occasion in 2011 and as 20/200 in 2013 with 20/40 or better vision in the right eye.  Where a reported visual acuity is between two sequentially listed visual acuities, the visual acuity which permits the higher evaluation is to be used.  The Board finds that the "count fingers" entries on several outpatient assessments is not representative because acuity was more precisely measured as 20/150 to 20/200 both before and after these entries.  Therefore, the appropriate schedular rating for 20/150 (between two sequentially listed acuities) and 20/200 in one eye and 20/40 or better in the other eye is 20 percent.  A higher schedular rating is not warranted because the loss of visual acuity in the service-connected left eye is not more severe.  

Other Considerations

In reaching the foregoing determinations, the Board has considered whether staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected HIV and left eye disabilities because the criteria contemplates all the manifestations and impairment including fatigue, constitutional symptoms such as recurrent diarrhea, blood biochemistry, reduced but stable weight loss, and reduced visual acuity.  Regarding the Veteran's psychiatric disorder, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of adjustment disorder with depressed mood that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.    


Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

TDIU 

A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran was assigned a 100 percent schedular disability prior to May 1, 2012, and met the schedular requirements for a TDIU effective such date because he had at least one disability ratable at 50 percent and sufficient additional disabilities to bring the combined rating to 80 percent, when considering the Board's award herein of an initial 20 percent rating for the Veteran's left eye disability for the entire appeal period.  Such service-connected disabilities include his back disability, adjustment disorder with depressed mood, HIV, and CMV retinitis of the left eye.

The Board refers to the evidence noted above in which examiners variously assessed the occupational impairment imposed by the Veteran's HIV, adjustment disorder with depressed mood, and left eye disabilities.  During the period of time when the Veteran was assigned a 100 percent rating, in July 2009, a psychologist noted that the Veteran might be able to work part time (but not full time) in a structured environment with routine responsibilities and regular supervision.  In July 2011, an optometrist found that the Veteran was not precluded from safe driving of an automobile because of good vision in the right eye.  

However, starting at the time of the reduction from 100 percent in May 2012, a physician found that the HIV disease did not impact the Veteran's ability to work.  In September 2013, a physician found that the Veteran's fatigue limited his ability to perform strenuous work or work for a full day but that he was otherwise able to perform sedentary work.  Also in September 2013, a psychologist noted that the mental health disability included difficulty adapting to stressful circumstances in a work like setting, but found that it not render the Veteran incapable of gainful employment.  However, the psychologist also referred to an opinion offered by a VA counselor at the RO who found that the Veteran was unable to work. 

In June 2015, the Veteran submitted a March 2015 report from a private vocational/rehabilitation evaluator and counselor who noted a review of the claims file provided by the Veteran's representative.  The evaluator summarized the July 2009 neuropsychiatric evaluation in detail and cited the results of the two VA examinations in September 2013.  The evaluator found from the clinical reports and the Veteran's prior work history that he would likely miss more work days because of his disability than would be allowed by a potential employer and that the Veteran's difficulties with concentration would take him off task or impair his persistence at a task.  She ultimately concluded that the Veteran had a combination of physical and emotional conditions that interact tin terms of severity level.  The major area of limitations appear to be mental and physical activity involved in sustaining work, which was extremely limiting for the Veteran.  

The evaluator repeated the previous examiners' findings, to include the fact that the Veteran has occupational impairment with reduced reliability and productivity, and was limited in his ability to perform strenuous activity and accommodations would need to be made to allow him to get up and move around periodically.  She further noted that it was determined that the Veteran could work in a part-time capacity and was not recommended for full-time employment.  Based on such, the evaluator determined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected adjustment disorder with depressed mood, HIV, and CMV retinitis of the left eye. 

"Medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,'" (quoting 38 C.F.R. § 4.10) while the rating agency "is responsible for 'interpret[ing] reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present'" (quoting 38 C.F.R. § 4.2).  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Board finds that there is an approximate equal weight of competent and probative evidence both for and against the Veteran's capacity for substantially gainful employment.  The Board places some probative weight on all VA medical opinions but acknowledging that each was evaluating an individual disability.  The Board also places probative weight on the opinion of the private counselor who reviewed the record in view of the specific occupational impairment from the combined disabilities, although relying substantially on observations of cognitive abilities prior to May 1, 2012 and failing to address the academic work.  

Although the Veteran achieved modest success in three college courses, this effort is less than that necessary for full time work and can be performed at the student's own pace.  The Veteran has not undergone a series of neuropsychiatric test to assess his cognitive skills since 2009. However, the improvement in blood chemistry and mitigation of mental health symptoms such as mood and social isolation and constitutional symptoms such as fatigue, weight loss, and diarrhea has not been shown to extend to improvement in concentration, working memory, and processing that were noted to be deficient and components of HIV dementia.  Finally, the Veteran was recommended for participation in a VA compensated work therapy program to prepare for reentry into the workforce, indicating that the Veteran was not ready to do so during the period of this appeal.  

Therefore, resolving all doubt in favor of the Veteran, the Board finds that the Veteran is not capable of securing or following substantially gainful employment and that a TDIU is warranted, effective May 1, 2012.   

In this regard, the Board acknowledges the Veteran's representative's argument that the Veteran should be awarded a TDIU as of September 16, 2010.  However, during such time period, the Veteran was service-connected at 100 percent for HIV.  In this regard, the Court has held that the award of a 100 percent rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  

The Veteran's only other service-connected disabilities prior to May 1, 2012, included his back disability (awarded service connection as of November 11, 1994), rated 10 percent disabling, and his CMV retinitis of the left eye (awarded service connection as of November 17, 2010), rated 20 percent disabling.  Such do not meet the schedular threshold for consideration of a TDIU.  Moreover, the Veteran does not contend, and the evidence does not show, that such disabilities, either individually or in combination, render him unable to secure and follow a substantially gainful occupation.  In this regard, the Veteran and his representative have contended that the Veteran's HIV, psychiatric disorder, and eye disabilities combine to render him unemployable and, based on the evidence of record, to include the March 2015 opinion from the private vocational/rehabilitation evaluator and counselor to the same effect, the Board agrees.  However, as noted previously, from January 17, 2007, to May 1, 2012, service connection for the Veteran's psychiatric disorder was suspended and a 100 percent rating for his HIV, which included his psychiatric manifestations, was awarded.  As service connection was not in effect for the Veteran's psychiatric disorder from January 17, 2007, to May 1, 2012 and his HIV was rated 100 percent prior to May 1, 2012, such disabilities may not be considered in regard to a TDIU prior to such date.  Therefore, a TDIU prior to May 1, 2012, is not warranted.
   

ORDER

A rating in excess of 30 percent for HIV is denied. 

A rating in excess of 50 percent for adjustment disorder with depressed mood is denied. 

An initial rating of 20 percent, but no higher, for CMV retinitis of the left eye is granted, subject to the laws and regulations governing payment of monetary benefits.

Effective May 1, 2012, a TDIU is granted. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO received the Veteran's claims for service connection for a blood clot in the left leg and for incontinence in December 2012.  The RO inferred a claim for a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine in the Veteran's claim for a TDIU received in September 2012.  

As noted above, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice prior to the initial adjudication of the claims.  Adequate notice has not been provided.  Although the criteria for substantiating the claims was provided in a December 2014 statement of the case, adjudicative documents may not substitute for adequate notice.  Therefore, to fulfill VA's due process responsibilities, adequate notice of the information and evidence necessary to substantiate service connection claims on a direct and secondary basis and an increased rating claims, the method for assigning ratings and effective dates, and the Veteran's and VA's respective responsibilities to obtain relevant evidence with respect to these claims must be provided followed by an opportunity to respond and a readjudication of the claims.   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative with adequate VCAA notice relevant to his claims for of service connection for blood clot in the left leg and incontinence, and for a rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine to include all criteria for substantiating the service connection claims on a secondary basis.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims based on the entirety of the evidence, including all evidence received since the December 2014 statement of the case.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


